Case:17-11854-SDB Dog NEG tLe BIE OUT di 9 15:27:55 Page:1 of 2

FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

IN THE MATTER OF: CHAPTER 7, CASE NO. 17-11854-SDB

Bobby Timothy Johns
Debtor(s) TRUSTEE'S FILE NO.

TRUSTEE'S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

VALUE CLAIMED AS ABANDONED
EXEMPTION

Real Estate
Cars, vans, trucks, tractors, SUV's, motorcycles
2013 Ford Taurus mileage: ~145,000 Fair condition $ 10,450.00 $ 0.00
2011 Dodge Ram mileage: ~1 12,000 Good $ 10,725.00 §$ 0.00
1987 Ford Pickup mileage: ~200,000 Inoperable $ 500.00 $ 500.00
Watercraft, aircraft, motor homes, ATVs/rec. vehicles
Household Goods/Furnishings $ 2,850.00 $ 2,350.00
Electronics $ 230.00 $ 230.00
Collectibles of value $ $
Equipment for sports and hobbies
Firearms

o™> Clothes (Includes furs, designer wear, shoes, accessories) $ 200.00 §$ 200.00
Jewelry $ 100.00 $ 100.00
Non-farm animals
Cash on Hand $ $
Deposits in banks, etc.
Queensborough $ 280.00 § 280.00
Stocks/Bonds
Business Interests
Pension/Retirement
401(k) $ 40,000.00 $ 40,000.00
Licenses, franchises, and other general intangibles
Insurance Policies
Lincoln Financial Group $ 100 $ 1.00
Tax Refunds $ $
Accounts Receivable
Contingent Claims of Every Nature
Office Equipment

om, Machinery/Equipment
Inventory
Farm or Comm. Fishing Equip./Supplies/Farm animals $ $

 
Case:17-11854-SDB Doc#:51 Filed:07/11/19 Entered:07/11/19 15:27:55 Page:2 of 2
Other Personal Property of Any Kind

NOW COMES, Joseph E, Mitchell, III, Trustee of the estate of the above-named debtor(s) and files this report of inventory and
abandonment with respect to the property of the bankruptcy estate.

Dated: o] [te | «6 RE Tet

Joseph E. Mitchell, II, Trustee
